DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/5/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1, 15, 23 and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new reference Prahlad et al. (U.S. Publication No. 20140036404) teaches the mounting mechanism actively holds a device to a structure, wherein the mounting mechanism includes: at least one electroadhesive pad (Fig.1B and paragraph 51).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Prahlad’s electroadhesive pad into Salzmann’s sensor vehicle 102 because it would hold Salzmann’s sensor vehicle 102 with sufficient traction against a structure surface.



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10, 12-13, 15-16, 18-24, 27-30 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Salzmann et al. (U.S. Publication No. 20170073071) in view of Goossen et al. (U.S. Publication No. 20090050750) and Prahlad et al. (U.S. Publication No. 20140036404).
Regarding claim 1, Salzmann teaches a nondestructive inspection ("NDI") system, the system comprising: an unmanned aerial vehicle (“UAV”) (Fig.1, 100) comprising: a body structure (Fig.2, 100 has a body structure); and one or more NDI sensors (Fig.6, 600) releasably integrated to the respective releasable end structure (Fig.6, 102), wherein the one or more NDI sensors comprise a mounting mechanism that securely and holds the one or more NDI sensors to a structure being inspected (Paragraph 33, Salzmann teaches wheels 503 allow the sensor pod 102 to be attached to a structure, also wheels 503 provides a stable attachment between the sensor pod 102 and the structure).
Salzmann is silent about one or more manipulator arms directly attached to the body structures each of the one or more manipulator arms comprising a releasable end structure; and the mounting mechanism actively holds the one or more NDI sensors to a structure being inspected, wherein the mounting mechanism includes: at least one electroadhesive pad.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to replace Salzmann’s tether with Goossen’s manipulator arm because manipulator arm could place Salzmann’s sensor more accurate than Salzmann’s tether.
The combination of Salzmann and Goossen is silent about the mounting mechanism actively holds the one or more NDI sensors to a structure being inspected, wherein the mounting mechanism includes: at least one electroadhesive pad.
Prahlad teaches the mounting mechanism actively holds a device to a structure, wherein the mounting mechanism includes: at least one electroadhesive pad (Fig.1B and paragraph 51).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Prahlad’s electroadhesive pad into Salzmann’s sensor vehicle 102 because it would hold Salzmann’s sensor vehicle 102 with sufficient traction against a structure surface.
Regarding claim 2, the combination of Salzmann, Goossen and Prahlad teaches all the features of claim 1 as outlined above, Salzmann further teaches the UAV comprises a release controller operable to provide a control signal to the one or more support structures to release the one or more NDI sensors and the releasable end structure (Paragraph 27).

Goossen teaches the support structure is a manipulator arm (Fig.1, 1 and paragraph 29, “A UAV with a manipulator arm may be used to emplace sensors”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to replace Salzmann’s tether with Goossen’s manipulator arm because manipulator arm could place Salzmann’s sensor more accurate than Salzmann’s tether.
Regarding claim 3, Salzmann teaches wherein at least one of the one or more NDI sensors are operable to sense one or more NDI sensing modalities (Paragraph 33).
Regarding claim 4, Salzmann teaches a tether (Fig.1, 104) operable to provide one or more of: power to at least one of the one or more NDI sensors, control signals to at least one of the one or more NDI sensors, and a safety and retrieval mechanism (Paragraph 30).
Regarding claim 6, Salzmann teaches a location tracking system operable to determine a position, an orientation, or both the position and the orientation, of at least one of the one or more NDI sensors relative to the structure using a coordinate system of the structure (Paragraph 21).
Regarding claim 8, Salzmann teaches wherein the UAV is operable to move using a predetermined flight path that is updated using position and orientation data obtained from a tracking system or controlled using a remote control system (Paragraph 27).
Regarding claim 10, Salzmann teaches wherein the one or more NDI sensors comprises at least one of: eddy current sensors, ultrasonic sensors, acoustic sensors, 
Regarding claim 12, Goossen teaches wherein the manipulator arm comprises a gripper, wherein the gripper is operable to manipulate the one or more NDI sensors relative to a structure being inspected (Fig.11 and paragraph 55).
Regarding claim 13, Salzmann teaches wherein the one or more NDI sensors are moved relative to the structure to be inspected during data collection (Paragraph 28).
Regarding claim 15, Salzmann teaches a nondestructive inspection ("NDI") system, the system comprising: a housing configured to house components comprising: one or more NDI sensors operable to measure one or more properties of a structure; a mounting mechanism operable to securely holds or release the housing to the structure; and a transceiver operable to send measurement data from the one or more NDI sensors; wherein the housing is sized to be delivered to a target location of the structure by an unmanned aerial vehicle ("UAV").
Salzmann is silent about the mounting mechanism operable to actively holds or release the housing to the structure and one or more manipulator arms configured with one or more maintenance tools and wherein the mounting mechanism includes: at least one electroadhesive pad.
Goossen teaches one or more manipulator arms configured with one or more maintenance tools (Paragraphs 44 and 48).

The combination of Salzmann and Goossen is silent about the mounting mechanism operable to actively holds or release the housing to the structure and wherein the mounting mechanism includes: at least one electroadhesive pad.
Prahlad teaches the mounting mechanism operable to actively holds or release the housing to the structure and wherein the mounting mechanism includes: at least one electroadhesive pad (Fig.1B and paragraph 51).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Prahlad’s electroadhesive pad into Salzmann’s sensor vehicle 102 because it would hold Salzmann’s sensor vehicle 102 with sufficient traction against a structure surface.
Regarding claim 16, Salzmann teaches wherein the one or more NDI sensors comprises one or more of: eddy current sensors, ultrasonic sensors, acoustic sensors, mechanical impedance sensors, optical sensors, x-ray backscatter sensors, computed tomography sensors, surface roughness sensors, IR (infrared) thermography, microwave sensors, and terahertz sensors (Paragraph 33).
Regarding claim 18, Salzmann teaches a power supply operable to supply power to the one or more NDI sensors (Paragraph 17).

Regarding claim 20, Salzmann teaches an impact protection structure (Fig.6, 503) that is operable to provide impact protection for at least a portion of the housing (Paragraph 23).
Regarding claim 21, Salzmann teaches the impact protection structure comprises an inflatable structure or a floatation structure (Fig.6, 503).
Regarding claim 22, Salzmann teaches a locomotion mechanism (Fig.6, 503) operable to move the housing along a surface of the structure (Paragraph 23).
Regarding claim 23, Salzmann teaches a non-transitory computer-readable storage medium storing instructions, the instructions when executed by a processor causing the processor to perform a method for nondestructive inspection ("NDI") of a structure, the method comprising: directing an unmanned aerial vehicle ("UAV"), comprising a body structure, to a target location of the structure; physically securing the UAV or an end-effector to the target location using a mounting mechanism; performing NDI of the target location using one or more NDI sensors comprising the mounting mechanism and releasably integrated to the respective releasable end structure; and physically releasing the UAV or end-effector from the target location.
Salzmann is silent about the UAV comprising one or more manipulator arms directly attached to the body structure, each of the one or more manipulator arms comprising a releasable end structure, actively holding the UAV or an end-effector to the target location using a mounting mechanism; performing one or more maintenance 
Goossen teaches the UAV comprising one or more manipulator arms (Fig.1, 1) directly attached to the body structure, each of the one or more manipulator arms comprising a releasable end structure (Abstract and paragraph 29, “A UAV with a manipulator arm may be used to emplace sensors”); performing one or more maintenance operations using one or more maintenance tools configured on the one or more manipulator arms (Paragraphs 44 and 48).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to replace Salzmann’s tether with Goossen’s manipulator arm because manipulator arm could place Salzmann’s sensor more accurate than Salzmann’s tether, also it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Goossen’s arm and maintenance tools into Salzmann’s UAV because it would allow Salzmann’s UAV to do maintenance on a structure.
The combination of Salzmann and Goossen is silent about actively holding the UAV or an end-effector to the target location using a mounting mechanism; wherein the mounting mechanism includes: at least one electroadhesive pad.
Prahlad teaches actively holding the UAV or an end-effector to the target location using a mounting mechanism; wherein the mounting mechanism includes: at least one electroadhesive pad (Fig.1B and paragraph 51).

Regarding claim 24, Salzmann teaches providing a control signal to deactivate a rotor of the UAV prior to the performing the NDI of the target location and the performing the one or more maintenance operations (Paragraph 27, the rotor is deactivated before launched).
Regarding claim 27, Salzmann teaches tracking a position, an orientation, or both the position and the orientation relative to the target location using a location positioning system (Paragraph 21).
Regarding claim 28, instant claim is proviso upon limitation “wherein the one or more maintenance tools comprise a paint sprayer, a marker, an ink stamp” not required by the claim 29; therefore, the limitation of instant claims do not come into force.
Regarding claim 29, the combination of Salzmann, Goossen and Prahlad teaches all the features of claim 15 as outlined above, Goossen further teaches wherein the one or more maintenance tools comprise a sander, a drill, a brush, a paint sprayer, a marker, an ink stamp, or a laser (Paragraph 48).
Regarding claim 30, Salzmann teaches a nondestructive inspection ("NDI") system, the NDI system comprising an unmanned aerial vehicle ("UAV") (Fig.1, 100) and one or more NDI devices (Fig.5, 102): the UAV comprising a body structure (Fig.2, 100 has a body structure), the body structure comprising one or more support structures (Fig.2, 200 and 104) which are configured to support the one or more NDI devices, with 
Salzmann is silent about the support structure is a manipulator arm, and wherein the mounting mechanism includes: at least one electroadhesive pad.
Goossen teaches the support structure is a manipulator arm (Fig.1, 1 and paragraph 29, “A UAV with a manipulator arm may be used to emplace sensors”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to replace Salzmann’s tether with Goossen’s manipulator arm because manipulator arm could place Salzmann’s sensor more accurate than Salzmann’s tether.
The combination of Salzmann and Goossen is silent about wherein the mounting mechanism includes: at least one electroadhesive pad.
Prahlad teaches wherein the mounting mechanism includes: at least one electroadhesive pad (Fig.1B and paragraph 51).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Prahlad’s electroadhesive pad into Salzmann’s sensor vehicle 102 because it would hold Salzmann’s sensor vehicle 102 with sufficient traction against a structure surface.

Regarding claim 33, Goossen teaches wherein one of the one or more manipulator arms is configured with one or more maintenance tools (Paragraph 44).
Regarding claim 34, instant claim is proviso upon limitation “an electrostatic fastener that includes at least one electroadhesive pad” not required by the claim 1; therefore, the limitation of instant claims do not come into force.


Claims 9 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Salzmann et al. (U.S. Publication No. 20170073071) in view of Goossen et al. (U.S. Publication No. 20090050750) and Prahlad et al. (U.S. Publication No. 20140036404) and Boyer et al. (U.S. Patent No. 9389314).
Regarding claim 9, the combination of Salzmann, Goossen and Prahlad teaches all the features of claim 3 as outlined above, the combination of Salzmann, Goossen and Prahlad is silent about the one or more NDI sensing modalities comprise contact-based NDI sensing.
Boyer teaches the one or more NDI sensing modalities comprise contact-based NDI sensing (Column 7, lines 20-49).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Salzmann’s NDI sensor to make it contact 
Regarding claim 26, the combination of Salzmann, Goossen and Prahlad teaches all the features of claim 23 as outlined above, the combination of Salzmann, Goossen and Prahlad is silent about deploying at least one of the one or more NDI sensors onto the target location.
Boyer teaches deploying at least one of the one or more NDI sensors onto the target location (Column 7, lines 20-49).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Salzmann’s NDI sensor to make it contact the infrastructure because it would allow Salzmann’s NDI sensor to detect 3D information about the infrastructure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/XIN Y ZHONG/Primary Examiner, Art Unit 2861